Citation Nr: 0635596	
Decision Date: 11/16/06    Archive Date: 11/28/06	

DOCKET NO.  04-04 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for axonal neuropathy of the left lower extremity. 

2.  Entitlement to a disability rating in excess of 20 
percent for axonal neuropathy of the right lower extremity. 

3.  Entitlement to service connection for a bilateral hip 
disability claimed as secondary to the service-connected 
neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1993 to July 
1994.  She was discharged from service because of physical 
disability with severance pay.  The record reflects that she 
had bilateral shin splints in service involving the mid and 
distal tibias that did not respond to treatment.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Boise, 
Idaho.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran should 
further action be required.


					REMAND

The Board notes that by decision dated in August 2000, 
service connection for a bilateral hip disorder was denied.  
The gist of the veteran's arguments with regard to the hips 
at the present time is that she has developed disability 
involving the hips secondary to her service-connected 
disabilities.



The Board notes that under the Veterans Claim Assistance Act 
of 2000 (VCAA), VA is obligated to provide an examination 
when the record contains competent evidence that the claimant 
has a current disability, the record indicates that a 
disability or signs or symptoms of disability might be 
associated with that disability, and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103(a) (West 2002).  Further, the 
statutory duty to assist a claimant includes providing VA 
examinations as warranted, with the conduct of a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In his informal hearing presentation dated in August 2006, 
the veteran's accredited representative pointed out that the 
most recent medical evidence of record is dated in September 
2003, over three years ago.  In his informal presentation 
dated in March 2004, the veteran's local representative 
asserted that the veteran's bilateral lower extremity 
neuropathy was more disabling than first diagnosed and 
evaluated.  It was asserted that the condition the veteran 
had was a possible bilateral lower compartmental syndrome 
that affected not only the lower extremities, but also the 
hips.  Both representatives also argue that the medical 
examinations of record have not adequately addressed the 
veteran's complaints of functional impairment, to include 
pain associated with the peripheral neuropathy involving the 
lower extremities.

A review of the record reveals that in a statement received 
in February 2004, the veteran has also indicated that she had 
an upcoming appointment with a physician in April 2004.  
However, as noted above, there is no medical evidence of 
record dated 2003.  

The Board notes the veteran has not been sent a development 
letter by VA since May 2003 with regard to the requirements 
for the VCAA.  There have been changes with regard to 
notification and assistance requirements since then and a 
remand for further procedural development as well as 
substantive development is therefore in order.

In view of the foregoing, the case is REMANDED for the 
following:

1.  The veteran should be asked to 
identify all sources of treatment for 
problems with her hips and lower 
extremities since 2003.  Necessary steps 
should be taken to obtain records of any 
reports of treatment.  Of particular 
interest is the report of an April 2004 
visit by the veteran apparently at the VA 
Medical Center in Boise, Idaho. 

2.  Development with regard to 
notification and assistance to the 
veteran as contemplated by the VCAA 
should be undertaken.  In particular, VA 
should ensure that all notification 
requirements set forth under 38 U.S.C.A. 
§ 5103, 38 C.F.R. § 3.159(b) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are satisfied.

3.  Thereafter, a VA examination to 
determine the current nature and extent 
of the veteran's peripheral neuropathy of 
the lower extremities and any bilateral 
hip disability should be provided by an 
examiner with appropriate expertise.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician(s) designated 
to examine the veteran, and the report of 
the examination(s), should note review of 
the claims folder.  The neurological 
examiner should identify all current 
symptoms associated with the lower 
extremities.  The examiner should specify 
the nerves involved, note whether there 
is associated atrophy, or weakness, and 
express an opinion as to the severity of 
the disability for each nerve involved.  
The examiner should indicate whether, and 
to what extent, the veteran experiences 
any functional loss due to pain and/or 
any other symptoms noted during flare ups 
and/or with repeated use.  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  
The examiner should also identify whether 
or not there is a bilateral hip 
disability.  If there is one, the 
examiner is asked to opine whether it is 
at least as likely as not that any 
current bilateral hip disorder is 
causally related to the neuropathy 
involving the lower extremities.  The 
complete rationale for any opinion 
expressed should be provided.

4.  Thereafter, VA should review and 
readjudicate the claims on appeal.  If 
the benefits sought are not granted to 
the veteran's satisfaction, she and her 
representative should be provided with a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
the applicable laws and regulations 
considered pertinent to the issues on 
appeal.  An appropriate period of time 
should be allowed for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  The veteran is to be told that any 
examination requested through this REMAND is deemed necessary 
to evaluate her claims and any failure to appear without good 
cause may result in a denial of the claims.  38 C.F.R. 
§ 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V.L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



